
	
		III
		109th CONGRESS
		2d Session
		S. RES. 415
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2006
			Mr. Ensign submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		
			May 1, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the continuing support of the
		  Senate to the Junior Reserve Officers' Training Corps (JROTC), and commending
		  the efforts of that vital program as it carries out its mission of instilling
		  the values of citizenship and service in the hearts and minds of the youth of
		  the United States.
	
	
		Whereas, since its inception in 1913, the Junior Reserve
			 Officers' Training Corps has successfully functioned for over 90 years;
		Whereas the Junior Reserve Officers' Training Corps has
			 provided citizenship training, discipline, stability, and patriotic values to
			 the youth of the United States throughout the Nation;
		Whereas millions of students have benefitted from the
			 Junior Reserve Officers' Training Corps;
		Whereas, in 2005, there were over 500,000 students
			 enrolled in Junior Reserve Officers' Training Corps programs in approximately
			 3,400 secondary schools; and
		Whereas the Junior Reserve Officers' Training Corps is
			 taught by a dedicated cadre of retired officers and staff non-commissioned
			 officers of the Armed Forces who love the United States and who are working to
			 secure its future: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 appreciation to the Junior Reserve Officers' Training Corps for—
				(A)the leadership
			 training that the program provides to the youth of the United States;
			 and
				(B)the outstanding
			 results that the program has achieved;
				(2)commends the
			 professionalism and dedication displayed daily by the retired members of the
			 United States Armed Forces who serve as instructors in the Junior Reserve
			 Officers' Training Corps; and
			(3)proudly honors
			 the modern-day members of the Junior Reserve Officers' Training Corps, who
			 represent a promising group of young men and women who continue to strive to
			 achieve their full potential.
			
